DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9/16/2020 as modified by the preliminary amendment filed on 1/20/2022. 
Claims 1-25 are pending in the present application.
Claim Objections
Claims 3, 9, and 16 are objected to because of the following informalities: 
Claim 3, line 10 states “handover handover request message”. Suggest changing to avoid duplicate words.
Claims 9 and 16 state “the first conditional handover command” and “the updated conditional handover command”, which do not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-14, 17-20, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. Patent Application Publication No. 2022/0240138)

 	Referring to Claim 1, Hwang et al. disclose an apparatus of a source Radio Access Network (RAN) node (par 215, serving cell), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry (par 215, serving cell/node); and one or more processors coupled to the RF circuitry interface, the one or more processors to: send for transmission to a user equipment (UE) first UE configuration data for a conditional handover of the UE from the source RAN node to a candidate target RAN node based on a first configuration of the source RAN node and based on conditions to be met for execution of the conditional handover (par 215, UE receives configuration, candidate cell, CHO); and in response to a reconfiguration of the source RAN node to a second configuration prior to a satisfaction of  the conditions for the conditional handover, send for transmission to the UE second UE configuration data for the conditional handover to the candidate target RAN node based on the second configuration (par 215, UE receives different configuration).  
 	Referring to Claim 2 as applied to Claim 1 above, Hwang et al. disclose the apparatus, wherein the one or more processors are to send for transmission a first handover request message to the candidate target RAN node including information on the first configuration of the source RAN node, andATTORNEY DOCKET NUMBERPATENT APPLICATIONConfirmation No. Not Yet Assigned 3further including a condition for the conditional handover of the UE from the source RAN node to the candidate target RAN node (par 227, handover request); process a first handover acknowledge message from the candidate target RAN node in response to the first handover request message, the first handover acknowledge message including a first conditional handover command based on the first configuration (par 228, ACK); and send for transmission a message to the UE based on the first conditional handover command and including the first UE configuration data to cause the UE to execute the conditional handover to the candidate target RAN node based on the first configuration (pars 227-230, CHO).  
 	Referring to Claim 3 as applied to Claim 1 above, Hwang et al. disclose the apparatus, wherein the one or more processors are to send for transmission a second handover request message to the candidate target RAN node including information on a second configuration of the source RAN node (pars 232-236, another configuration); process a second handover acknowledge message from the candidate target RAN node in response to the second handover request message, the second handover acknowledge message including an updated conditional handover command based on the second configuration; and send for transmission a message to the UE based on the second handover handover request message and including the second UE configuration data to cause the UE to execute the conditional handover to the candidate target RAN node based on the second configuration (pars 232-236, handover request).  
 	Referring to Claim 4 as applied to Claim 3 above, Hwang et al. disclose the apparatus wherein the second handover request message comprises: a radio resource control (RRC) context container including the information on the second configuration of the source RAN node (pars 232-236, RRC).
 	Referring to Claim 6 as applied to Claim 3 above, Hwang et al. disclose the apparatus, wherein the second handover acknowledge message includes an indication of an acceptance by the candidate target RAN node to modify its configuration based on the second handover request message (pars 232-236, ACK).  
	Referring to Claim 8 as applied to Claim 3 above, Hwang et al. disclose the apparatus, wherein the one or more processors are further to, prior to transmission of the updated conditional handover command to the candidate target RAN node, cause transmission of a message to the UE including information on the second configuration of the source RAN node (pars 232-236, different configuration).  
	Referring to Claim 10 as applied to Claim 1 above, Hwang et al. disclose the apparatus, further including RF circuitry coupled to the one or more processors by the RF circuitry interface (par 215, serving cell and network components).  
 	Referring to Claim 11 as applied to Claim 10 above, Hwang et al. disclose the further including one or more antennas coupled to the RF circuitry (par 215, serving cell and network components).  
 	Referring to Claim 12, Hwang et al. disclose one or more non-transitory computer-readable media comprising instructions to cause an apparatus of a source Radio Access Network (RAN) node, upon execution of the instructions by one or more processors of the apparatus, to perform operations (par 215, serving cell/node) including: sending for transmission to a user equipment (UE) first UE configuration data for a conditional handover of a UE from the source RAN node to a candidate target RAN node based on a first configuration of the source RAN node and based on conditions to be met for execution of the conditional handover (par 215, UE receives configuration, candidate cell, CHO); and in response to a reconfiguration of the source RAN node to a second configuration prior to a satisfaction of the conditions for the conditional handover, sending for transmission to the UE second UE configuration data for the conditional handover to the candidate target RAN node based on the second configuration (par 215, UE receives different configuration).  
 	Referring to Claim 13 as applied to Claim 12 above, Hwang et al. disclose the computer-readable media, the operations including: sending for transmission of a first handover request message to the candidate target RAN node including information on the first configuration of the source RAN node, and further including a condition for the conditional handover of the UE from the source RAN node to the candidate target RAN node (par 227, handover request); processing a first handover acknowledge message from the candidate target RAN node in response to the first handover request message, the first handover acknowledge message including a first conditional handover command based on the first configuration (par 228, ACK); and sending for transmission of a message to the UE based on the first conditional handover command and including the first UE configuration data to cause the UE to execute the conditional handover to the candidate target RAN node based on the first configuration (pars 227-230, CHO).  
 	Referring to Claim 14 as applied to Claim 13 above, Hwang et al. disclose the operations further including sending for transmission of a second handover request message to the candidate target RAN node including information on a second configuration of the source RAN node (pars 232-236, another configuration); processing a second handover acknowledge message from the candidate target RAN node in response to the second handover request message, the second handover acknowledge message including an updated conditional handover command based on the second configuration; and sending for transmission of a message to the UE based on the updated conditional handover command and including the second UE configuration data to cause the UE to execute the conditional handover to the candidate target RAN node based on the second configuration (pars 232-236, handover request).  
 	Referring to Claim 17, Hwang et al. disclose a method to be performed at an apparatus of an apparatus of a target Radio Access Network (RAN) node including (par 215, serving cell, candidate cell): sending for transmission to a user equipment (UE) first UE configuration data for a conditional handover of the UE from a source RAN node to a candidate target RAN node based on a first configuration of the source RAN node and based on conditions to be met for execution of the conditional handover (par 215, UE receives configuration, candidate cell, CHO); and in response to a reconfiguration of the source RAN node to a second configuration prior to a satisfaction of the conditions for the conditional handover, sending for transmission to the UE second UE configuration data for the conditional handover to the candidate target RAN node based on the second configuration (par 215, UE receives different configuration).  
Referring to Claim 18 as applied to Claim 17 above, Hwang et al. disclose the method, further comprising: processing a first handover request message from the source RAN node including information on at least one of the first configuration of the source RAN node or a condition for the conditional handover of the UE from the source RAN node to the target RAN node (par 227, handover request); and sending for transmission of a first handover request acknowledge message to the source RAN node in response to the first handover request message, the handover request acknowledge message including a first conditional handover command based on the first configuration (par 228, ACK), the first handover request acknowledge message to trigger transmission of a message from the source RAN node to the UE based on the first conditional handover command to trigger a configuration of the UE to execute the conditional handover to the target RAN node based on the first configuration of the source RAN node (pars 227-230, CHO).  
 	Referring to Claim 19 as applied to Claim 18 above, Hwang et al. disclose the method, further comprising: processing a second handover request message from the source RAN node including information on a second configuration of the source RAN node (pars 232-236, another configuration); and sending for transmission of a second handover request acknowledge message to the source RAN node in response to the second handover request message, the second handover request acknowledge message including an updated conditional handover command based on the second configuration, the second handover request acknowledge message to trigger transmission of a message from the source RAN node to the UE based on the updated conditional handover command to configure the UE to execute the conditional handover to the target RAN node based on the second configuration of the source RAN node (pars 232-236, handover request).  
 	Referring to Claim 20 as applied to Claim 19 above, Hwang et al. disclose the method, wherein the second handover request message comprises: a radio resource control (RRC) context container including the information on the second configuration of the source RAN node (pars 232-236, RRC).  
	Referring to Claim 23, Hwang et al. disclose an apparatus of a user equipment (UE), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry; and one or more processors coupled to the RF circuitry interface (par 215, UE), the one or more processors to: configure the UE for a conditional handover of the UE from a source radio access network (RAN) node to a candidate target RAN node based on at least one of a first configuration of the source RAN node or conditions to be met for execution of the conditional handover by processing a first message from the source RAN node to the UE including information based on the first configuration (par 215, UE receives configuration, candidate cell, CHO); and in response to a reconfiguration of the source RAN node to a second configuration, configure the UE for the conditional handover to the candidate target RAN node based on the second configuration by processing a second message from the source RAN node to the UE including information based on the second configuration (par 215, UE receives different configuration).  
 	Referring to Claim 24 as applied to Claim 23 above, Hwang et al. disclose the apparatus, wherein the first message is based on a first conditional handover command from the candidate target RAN node to trigger a configuration of the UE to execute the conditional handover to the candidate target RAN node based on the first configuration (par 243, handover command), and the second message is based on an updated conditional handover command from the candidate target to trigger a configuration of  the UE to execute the conditional handover to the candidate target RAN node based on the second configuration (par 243, changed configuration).  
 	Referring to Claim 25 as applied to Claim 24 above, Hwang et al. disclose the apparatus, wherein the message based on the second configuration of the source RAN node is a message including information on the second configuration of the source RAN node (par 243, changed configuration), and wherein triggering a configuration of the UE for the conditional handover to the candidate target RAN node based on the second configuration of the source RAN node is to occur without causing transmission of any message to the candidate target RAN node including the information on the second configuration of the source RAN node (pars 243-245, trigger).
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Patent Application Publication No. 2022/0240138) in view of Ishii (WO 2020/218587)

Referring to Claims 5, 15, and 21 as applied to Claims 4, 14, and 20 above, Hwang et al. disclose the apparatus, computer-readable media, and method, wherein the second handover request message comprises an instruction to update the first conditional handover command, and the instruction to update includes an enumerated information element that, where present (pars 232-236, another configuration).
However, Hwang et al. do not disclose enumerated information element set to true.
In the same field of endeavor, Ishii discloses enumerated information element set to true (par 76, true).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate enumerated information element set to true, as taught by Ishii, in the apparatus, computer-readable media, and method of Hwang et al., for the purpose of performing conditional handover (Ishii, Abstract and par 76).
 	Referring to Claim 7 as applied to Claim 6 above, Hwang et al. disclose the apparatus, wherein the indication corresponds to an enumerated information element that, when present (pars 232-236, another configuration).
However, Hwang et al. do not disclose enumerated information element set to true.
In the same field of endeavor, Ishii discloses enumerated information element set to true (par 76, true).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate enumerated information element set to true, as taught by Ishii, in the apparatus, computer-readable media, and method of Hwang et al. and Ishii, for the purpose of performing conditional handover (Ishii, Abstract and par 76).

Claims 9, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Patent Application Publication No. 2022/0240138) in view of Bergstroem et al. (WO 2021/010890)

	Referring to Claims 9 and 16 as applied to Claims 1 and 12 above, Hwang et al. disclose the apparatus and computer-readable media, wherein the one or more processors are to generate the message to the UE based on the first conditional handover command and the message based on the updated conditional handover command (par 227 and 232-236, handover request).
However, Hwang et al. do not disclose command using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications.
In the same field of endeavor, Bergstrom et al. discloses command using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications (page 28 lines 13-15, XnAP).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate command using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications, as taught by Bergstrom et al., in the apparatus and media of Hwang et al., for the purpose of performing conditional handover (Bergstrom et al., page 28 lines 13-15).
	Referring to Claim 22 as applied to Claim 19 above, Hwang et al. disclose the method, further including generating the first handover request acknowledge message and the second handover request acknowledge message using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications (par 227 and 232-236, ack).
However, Hwang et al. do not disclose message using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications.
In the same field of endeavor, Bergstrom et al. discloses message using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications (page 28 lines 13-15, XnAP).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate message using one of X2 Application Protocol (X2AP) communications or Xn Application Protocol (XnAP) communications, as taught by Bergstrom et al., in the apparatus and media of Hwang et al., for the purpose of performing conditional handover (Bergstrom et al., page 28 lines 13-15).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642